Citation Nr: 1435641	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-46 444	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the period prior to December 11, 2013 for anxiety disorder, previously rated as posttraumatic stress disorder (PTSD), and higher than 50 percent for the period since.

2.  Entitlement to an increased rating for type II diabetes mellitus, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted an increased rating for PTSD and continued a 20-percent dating for diabetes millitus.  The Veteran perfected an appeal of those determinations.

An April 2014 rating decision awarded an increased rating for anxiety disorder from 30 to 50 percent, effective December 11, 2013.  The rating decision also noted the disability would be rated as anxiety disorder instead of PTSD.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1966 to August 1968.

2.	On July 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


